                                                                                              FILED
                                                                                     2018 Oct-05 PM 02:26
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION


JOSEPH R. DICKEY,                           )
                                            )
      Movant/Defendant,                     )
                                            ) Case Numbers:
vs.                                         ) 7:07-cv-8006-CLS-SGC
                                            ) 7:05-cr-0321-CLS-SGC
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
      Respondent.                           )

                            MEMORANDUM OPINION

      Joseph R. Dickey was sentenced by this court on February 27, 2006, to 1,620

months (or 135 years) of imprisonment following his pleas of guilty to the following

federal offenses: i.e., one count of possession of child pornography, in violation of

18 U.S.C. § 2252A(a)(5)(B); one count of transporting child pornography, in

violation of 18 U.S.C. § 2252A(a)(1); six counts of traveling in interstate commerce

for the purpose of engaging in sexual acts with a minor, in violation of 18 U.S.C. §

2423(b); and one count of conspiracy to produce child pornography, in violation of

18 U.S.C. § 2251(a).1




      1
        See doc. no 35 in case no. 7:05-cr-00321-CLS-SGC (Judgment in a Criminal Case (For
Offense(s) Committed on or After November 1, 1987)).
       Dickey appealed his conviction and sentence, but the Eleventh Circuit Court

of Appeals entered an order on October 12, 2006, dismissing the appeal due to a valid

appeal waiver contained in Dickey’s plea agreement.2 Dickey then filed a motion on

February 20, 2007, to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255.3 He contended that: he was actually innocent of the charges against him; the

government breached his plea agreement; his guilty plea was not voluntarily,

intelligently, and knowingly made; his trial and appellate counsel provided

constitutionally ineffective assistance; the government’s prosecution of him was

malicious; he had been subjected to cruel and unusual punishment; the delay in

prosecuting his case denied him due process; his appeal waiver was null and void;

and, some of the evidence used against him was obtained by unlawful means.

       Following an evidentiary hearing, United States Magistrate Judge Paul W.

Greene recommended that Dickey’s § 2255 petition be denied.4 Dickey objected to

the Magistrate Judge’s report and recommendation,5 but following a review, this court

overruled those objections and denied Dickey’s § 2255 motion on September 30,


       2
           Doc. no. 58 in case no. 7:05-cr-0321-CLS-SGC (Eleventh Circuit Order).
       3
           Doc. no. 1 in case no. 7:07-cv-8006-CLS-SGC; doc. no. 59 in case no. 7:05-cr-00321-CLS-
SGC.
       4
      Doc. no. 67 in case no. 7:07-cv-8006-CLS-SGC (Magistrate Judge’s Findings and
Recommendation Following Evidentiary Hearing).
       5
         Doc. no. 72 in case no. 7:07-cv-8006-CLS-SGC (Petitioner’s Objections to Magistrate
Judge’s Finding and Recommendations).

                                                 2
2010.6 Dickey appealed that decision, and the Eleventh Circuit affirmed this court’s

dismissal order on November 29, 2011.7

       Dickey then filed a motion pursuant to Federal Rule of Civil Procedure

60(b)(6) to set aside the final judgment entered against him, and to reopen his § 2255

proceedings.8 This court denied the motion,9 and Dickey appealed, but the Eleventh

Circuit entered an order on October 28, 2014, denying Dickey’s motion for a

certificate of appealability.10

       Dickey filed a second motion to set aside the final judgment and reopen his §

2255 proceedings on January 14, 2015.11 This court denied that motion on September

29, 2015.12 Dickey appealed, and the Eleventh Circuit again denied Dickey a

certificate of appealability on July 19, 2016.13 Dickey appealed to the United States



       6
       Doc. nos. 82 & 83 in case no. 7:07-cv-8006-CLS-SGC (Memorandum Opinion and Final
Judgment).
       7
        Doc. no. 92 in case no. 7:07-cv-8006-CLS-SGC (Mandate of Eleventh Circuit Court of
Appeals).
       8
        Doc. no. 94 in case no. 7:07-cv-8006-CLS-SGC (Petitioner’s Motion Pursuant to Federal
Rule of Civil Procedure 60(b)(6)).
       9
           Doc. no. 101 in case no. 7:07-cv-8006-CLS-SGC (Order).
       10
         Doc. no. 112 in case no. 7:07-cv-8006-CLS-SGC (Order and Mandate of Eleventh Circuit
Court of Appeals).
       11
         Doc. no. 113 in case no. 7:07-cv-8006-CLS-SGC (Movant’s Pro Se Motion to Re-Open
Section 2255 Judgment Under Civil Rule 60(b)(4) and 60(b)(6)).
       12
            Doc. no. 114 in case no. 7:07-cv-8006-CLS-SGC (Order).
       13
         Doc. no. 122 in case no. 7:07-cv-8006-CLS-SGC (Order and Mandate of Eleventh Circuit
Court of Appeals).

                                               3
Supreme Court, which denied his petition for writ of certiorari on February 21,

2017.14

       The case presently is before the court on Dickey’s third motion, filed pursuant

to Federal Rule of Civil Procedure 60(b)(4) and 60(b)(6), to set aside the final

judgment and reopen his § 2255 proceedings,15 as well as his motion for a hearing on

the Rule 60(b) motion.16 Dickey makes the new argument that the Supreme Court’s

June 23, 2017 decision in Lee v. United States, – U.S. – , 137 S. Ct. 1958 (2017),

should change the outcome of his claim for constitutionally ineffective assistance of

counsel. He also repeats his previous arguments that he is actually innocent of the

charges against him, and that the criminal judgment against him is void because he

was denied due process.

       Dickey insists that he is not attempting to address any determinations

previously made on the merits of his § 2255 claim, and that he is not attempting to

bring a new claim for relief from his conviction. Instead, he asserts, he only wants

to reopen his previous § 2255 claim.17 Despite that characterization, it is clear that

       14
         Doc. no. 123 in case no. 7:07-cv-8006-CLS-SGC (Eleventh Circuit Notice and Supreme
Court Order).
       15
         Doc. no. 124 in case no. 7:07-cv-8006-CLS-SGC (Petitioner’s Motion Pursuant [sic]
Federal Rules of Civil Procedure Procedural Rule 60(b)(6) and Rule 60(b)(4)).
       16
        Doc. no. 128 in case no. 7:07-cv-8006-CLS-SGC (Motion for a Hearing on Petitioner’s
60(b) Motion).
       17
         See doc. no. 126 in case no. 7:07-cv-8006-CLS-SGC (Clarification of and a Request for
a Ruling on Petitioner’s Pending Rule 60(b) Motion).

                                              4
Dickey is either attempting to resurrect claims that already have been reviewed on

appeal, or to assert additional § 2255 claims. Neither is permissible.

      Before filing a second or successive motion pursuant to 28 U.S.C. § 2255, a

prisoner must first seek an authorizing order from the applicable court of appeals —

here, the Eleventh Circuit. See 28 U.S.C. § 2255(h) (“A second or successive motion

must be certified as provided in section 2244 by a panel of the appropriate court of

appeals . . . .”); 28 U.S.C. § 2244; Gonzalez v. Crosby, 545 U.S. 524, 532 (2005).

Because Dickey has not obtained such an order from the Eleventh Circuit, and his

Rule 60 motion is properly construed as a second or successive motion, Dickey

cannot proceed with the Rule 60 motion.

      An appropriate order will be entered contemporaneously herewith.

      DONE and ORDERED this 5th day of October, 2018.


                                              ______________________________
                                              United States District Judge




                                          5
